Citation Nr: 9922323	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-08 445 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had more than twenty years of active service.  
The veteran died in October 1991.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death and denied eligibility to Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35.  In her 
June 1997 notice of disagreement, the appellant listed the 
issue in question as being entitlement to service connection 
for the cause of the veteran's death.  In her May 1998 
substantive appeal, the appellant stated she was appealing 
the denial of service connection for the cause of the 
veteran's death.  The appellant has not expressed 
disagreement with the RO's denial of eligibility to 
Dependent's Educational Assistance under 38 U.S.C. Chapter 
35.  Thus, that issue is not before the Board for appellate 
consideration.  



FINDING OF FACT

Competent evidence of a nexus between the veteran's service-
connected bronchial asthma and the cause of the veteran's 
death has not been presented.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Relevant service medical records reflect treatment for 
asthma.  Upon separation examination dated in July 1960, the 
veteran's heart, chest, and lungs were clinically evaluated 
as normal.  

Upon VA examination dated in August 1965, the veteran denied 
wheezing and stated he performed all kinds of activities.  
The examiner noted the veteran smoked 16 cigarettes per day.  
Upon physical examination, the thoracic cage appeared to be 
normal with no increase in the anteroposterior diameter 
noted.  Good and equal expansion was noted on both sides.  
The examiner noted slight wheezing in both lung fields, 
particularly on the left side, upon forced expiration and 
inspiration.  A relevant diagnosis of minimal bronchial 
asthma was noted.  

In an October 1965 rating decision, the RO granted service 
connection for bronchial asthma, evaluated as 10 percent 
disabling, effective from July 1965.  

A VA hospital record dated in September 1984 reflects 
diagnoses of chronic obstructive pulmonary disease (COPD), 
congestive heart failure secondary to COPD, and chronic 
stasis changes in the lower extremities.

An April 1985 statement from a private physician reflects the 
veteran continued to have shortness of breath with exertion 
as well as recurrent pain in his legs.  Some intermittent 
claudication of the lower extremities was also noted.  The 
physician stated the veteran had COPD, arteriosclerotic heart 
disease with congestive heart failure, and peripheral 
vascular insufficiency.  

A July 1985 spirometry report is also of record.  The report 
reflects a notation of moderate obstructive and restrictive 
airway disease with slight improvement with bronchodilators.

A July 1985 radiology report of the chest reflects 
impressions of pulmonary parenchymal and pleural scarring in 
the right lung base, and no evidence of active pulmonary 
inflammatory disease.  

A VA examination dated in July 1985, reflects no cough or 
expectoration and good chest movement on physical 
examination.  A few scattered bilateral coarse bronchi and 
wheezes, primarily expiratory with very few inspiratory, were 
noted.  A relevant diagnosis of COPD was noted.  The examiner 
opined that the veteran had minimal symptoms and minimal 
physical limitations from his asthmatic state, but his 
pulmonary functions showed moderate obstructive airway 
disease which bordered on severe.  The examiner further 
opined that the veteran appeared to be only moderately 
incapacitated by his pulmonary problems.  

The veteran died in October 1991.  The death certificate 
indicates the immediate cause of death was cardiac arrest due 
to or as a consequence of congestive heart failure, due to or 
as a consequence of COPD.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist an appellant in the 
completion of her application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The appellant contends the veteran's service-connected asthma 
caused or worsened his COPD and thereby contributed to his 
death.

The claims folder is devoid of competent evidence to suggest 
a nexus between the veteran's cause of death and his service-
connected bronchial asthma.  The claim is supported solely by 
the appellant's assertions.  Unfortunately, the contentions 
of the appellant are not supported by the medical evidence of 
record.  As stated by the Court, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reveal that 
the appellant possesses any medical expertise.  Thus, her lay 
medical assertions to the effect that the veteran's service-
connected bronchial asthma caused or substantially or 
materially contributed to the veteran's COPD and thereby to 
the cause of his death have no probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent evidence of a nexus between the veteran's service-
connected bronchial asthma and the cause of  the veteran's 
death, the appellant's claim is not well grounded and must be 
denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

